Citation Nr: 0834692	
Decision Date: 10/08/08    Archive Date: 10/16/08	

DOCKET NO.  05-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefit sought.  The case was remanded by the Board in May 
2007 for further development.  The requested actions have 
taken place and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The competent medical evidence does not establish a 
causal nexus between any current bilateral hearing loss and 
the veteran's active service.

2.  Any current tinnitus is not attributable to the veteran's 
military service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 
(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In order to be consistent with 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b), VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

A review of the record in this case reveals there has been 
essential compliance with the mandates of the VCAA.  In 
letters dated in September 2003 and May 2007, the veteran was 
informed about the information and evidence not of record 
necessary to substantiate his claims; the information and 
evidence that VA would seek to provide; and the information 
and evidence the veteran was expected to provide.  In the May 
2007 communication he was informed how VA determines an 
effective date and how VA determines a disability rating when 
service connection is granted.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The claims file includes service 
medical records, private medical records, and VA treatment 
records.  Additionally, the veteran was accorded VA 
audiologic examinations in May 2006 and May 2008.  The 
reports of the examinations are of record and have been 
reviewed.

After reviewing the facts of this case, the Board finds that 
no further assistance or notification is necessary, and 
deciding the appeal at this is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c).

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease process in 
service, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be presumed for sensorineural hearing 
loss if it is shown that the veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and such disease 
process manifested itself to a degree of 10 percent or more 
within one year from the date of discharge without evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 20050; Shedden v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in 
the claims folder.  Although the Board has an obligation to 
provide reasons and bases for supporting its decision, there 
is no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on a claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 14 Vet. App. 122 (2000).  (The law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims.  The Board notes that as a lay person, the 
veteran himself does not qualify to opine on matters 
requiring medical knowledge, such as the etiology of any 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 4 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  (A lay person is generally not capable of opining on 
matters requiring medical knowledge).  

The service medical records are without reference to 
complaints or findings indicative of the presence of hearing 
loss or tinnitus.

The initial documentation or the presence of hearing loss 
came years following service discharge.  

The appellant's service medical evidence includes a VA 
audiologic examination in May 2006.  At that time it was 
indicated that a review of the service records showed normal 
whispered voice tests were recorded for both ears in June 
1968, December 1970, and February 1972.  The veteran had been 
followed at the VA clinic since 1999 for bilateral hearing 
loss and subsequently for hearing aid use.  The examiner 
stated that because audiometric testing was not performed at 
enlistment or at separation, any opinion considering a nexus 
between the veteran's hearing loss and/or tinnitus and a 
history of military noise exposure "will be speculative in 
nature."  It was the examiner's opinion that it was "less 
than likely that the veteran's hearing loss in service is 
result of military noise exposure."  The examiner further 
stated that the veteran's history of military noise exposure 
as he reported it "would be unlikely" to result in permanent 
hearing loss for most individuals.  The examiner noted the 
veteran had a significant history of middle ear disease and 
middle ear surgery and opined that the hearing loss and 
tinnitus "were more likely the result of these factors."

Additional medical evidence includes a statement from a 
private audiologist in January 2007.  She referred to 
previous surgery involving the veteran's ears.  She indicated 
that "although nothing can be certain, there is a possibility 
that at least a part of the high frequency sensorineural 
component could be due to noise exposure...experienced in the 
military.  Since no audiogram was done at that time, how much 
of his current loss could be attributed to noise exposure, 
and how much is due to otosclerosis and middle ear disorders 
is unclear."

It is noted that the veteran's past history included surgery 
on both ears at different times.  It was stated that in 1981 
the veteran underwent a stapedectomy in the left ear.  
Records from that time had been destroyed, but the veteran 
returned to the same office in 1998 and had some audiometric 
testing done.  The audiometric testing at that time showed a 
bilateral mixed loss, greater in the left ear.  The veteran 
had been followed by VA since 2001, during which year he had 
surgery on the right ear.

Of record are communications from various acquaintances of 
the veteran.   They are to the combined effect that the 
veteran had difficulty with his hearing and with tinnitus for 
a number of years.  Most of the individuals did not indicate 
knowing the veteran while he was in service.

A VA audiologist examined the veteran in May 2008.  She 
reviewed the claims folder and the service medical records.  
Diagnoses were made of moderate to profound sloping 
sensorineural hearing loss in the right ear and mild to 
profound sloping sensorineural hearing loss in the left ear.  
It was stated that considering the veteran's pre military 
employment, his military service as a cryptographic machine 
operator, his post military employment, his middle ear 
surgeries, and current audiometric testing, and from tests 
between 1999 and the present, it was her opinion "that the 
veteran's hearing loss and tinnitus are less likely as not 
caused by or a result of noise exposure during military 
service."  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and for 
tinnitus.  The Board has reviewed the statement from the 
private audiologist dated in January 2007.  However, it 
appears that individual did not first see the veteran until 
January 2007, a time many years following service discharge.  
It was her opinion that there was only a "possibility" that 
part of the veteran's high frequency hearing loss could be 
due to the noise exposure he reportedly experienced in 
service.  Her lack of certitude is similar to that of the VA 
audiologist who examined the veteran in May 2006.  That 
individual noted that because testing was not done at 
enlistment or separation, any opinion considering a nexus 
between the veteran's hearing and tinnitus on the one hand 
and his history of military noise exposure would be 
speculative in nature.  The individual did indicate that the 
veteran's history of military noise exposure was unlikely to 
result in the current hearing loss and tinnitus.  

These opinions and other evidence of record, including 
statements from various acquaintances of the veteran were 
reviewed by the VA audiologist in May 2008.  That individual 
made reference to the veteran's history, including his pre 
military employment and his military service, and his post 
service employment, and expressed the opinion that his 
hearing loss and tinnitus were "less likely as not" caused by 
or the result of any noise exposure during service.  This 
individual had access to the veteran's military records and 
the entire evidence of record.  Her opinion is entitled to 
significant probative weight.

The Board has reviewed the statements from the various 
acquaintances of the veteran, but notes that, as indicated 
above, as lay persons they do not have medical expertise or 
knowledge so as to make an informed opinion as to the 
etiology of any current hearing loss and tinnitus.
 
The Board also notes that there is a gap between the time of 
service discharge and the veteran's first complaints of 
difficulty with his hearing and tinnitus.  A significant 
lapse in time between service and any post service medical 
treatment or evaluation may be considered as part of the 
analysis of a service connection claim and weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the Board finds that based on a longitudinal 
review of the evidence of record, the probative and 
persuasive evidence of record is against a finding that the 
veteran has either hearing loss or tinnitus attributable to 
his active service.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hearing loss is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


